Citation Nr: 0400901	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a foot condition, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for jungle 
rot. 

In December 2002, the veteran filed claims for tinnitus and 
post-traumatic stress disorder.  These have not been the 
subject of a rating decision by the RO and are referred to 
the RO for action deemed appropriate.  In May 2003, 
additional evidence was received at the Board along with a 
waiver of initial consideration of this evidence by the RO.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A foot condition, claimed as jungle rot, was not shown 
during service, nor does the competent medical evidence link 
any current foot condition to active service.


CONCLUSION OF LAW

A foot condition, claimed as jungle rot, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he has a skin condition, which he has 
identified as "jungle rot."  He claims that problems with 
his feet started in boot camp.  The RO has obtained the 
service medical records which appear to be complete.  On his 
May 1967 enlistment examination, the veteran's only skin 
disorder was noted as mild acne of the face.  In June 1967, 
the veteran was treated for swelling and tenderness in the 
left ankle.  The diagnosis was cellulitis.  In July, he was 
diagnosed with a maculopapular rubelliform rash over the 
trunk and arms.  The diagnosis was rubella.  He responded 
well to treatment and was released the following day.  On his 
separation examination in February 1971, his skin and feet 
were both noted as "normal."  

In June 1978 the veteran, who was noted to be working as a 
mail carrier at the time, was admitted to Tuality Community 
Hospital with very painful feet.  He was diagnosed with a 
staphylococcal infection of the feet, and treated with 
antibiotics leading to a gradual improvement in his 
condition.  

The veteran has also submitted lay statements from family 
members in February and March 2001.  His father, wife, and 
daughter all described in detail the veteran's history of 
troubles with his feet. 

In March 2001, the veteran was treated for complaints of a 
skin condition on both of his hands, elbows and feet which he 
indicated had been there since 1971 when he was in Vietnam.  
He reported that the problem usually got worse in warm 
weather.  The assessment was eczema, with severe fungal 
infection versus dyshidrosis and psoriasis.

Records of treatment were requested from B. Cofield, D.O.  In 
January 2002, Dr. Cofield declined to submit any records, 
noting that nothing in the chart would contribute to the 
disability decision process.

In an informal hearing conference held in June 2002, the 
veteran reiterated that he had been hospitalized during boot 
camp in San Diego for a skin condition, and that this was the 
first time he had ever had this problem.  The RO requested 
the actual records of his treatment for the period indicated 
as during his basic training from the Naval Training Center 
in San Diego.  In October 2002, the RO was informed that an 
actual search of the inpatient records for any skin condition 
on the veteran's feet for the time period during his basic 
training was negative.

In November 2002, T. Gray, D.O., wrote that the veteran had 
been under treatment for the last several years.  

He has had chronic problems with swelling 
and bleeding in his feet since 1967, due 
to a fungal infection.  He was 
hospitalized for two weeks in a Navy 
Hospital in 1967 for a fungal infection 
of his feet that he picked up while he 
was in Vietnam.  It has continued to be a 
problem, and he had a hospitalization for 
this in 1985 . . . .

He continues having problems with this.  
The fungus has not responded long term to 
any treatments and we expect he will have 
continued problems the rest of his life.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new law in a March 2003 supplemental 
statement of the case (SSOC).  

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for service connection for a skin 
condition of the feet claimed as jungle rot.  The Board 
concludes the discussions in the rating decision, the October 
2002 statement of the case (SOC), the March 2003 SSOC, as 
well as letters sent to him informed him of the information 
and evidence needed to substantiate his claims, and have 
complied with VA's notification requirements.  VA must also 
inform the veteran which evidence VA will seek to provide 
and which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in an October 2001 letter to the veteran which 
explained what evidence was needed to grant the claim, what 
VA would do to get the evidence, and what the veteran needed 
to do to help get the evidence.  The Board concludes that VA 
has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
and they appear to be complete.  The RO also attempted to 
obtain all records of the veteran's treatment and 
hospitalization at the Naval Training Center in San Diego 
during his basic training; however, no records were found.  
The RO has also obtained all relevant records of postservice 
treatment identified by the veteran.  Statements have been 
submitted in support of the veteran's claim from his father, 
wife and daughter.  The veteran has been provided the 
opportunity to present evidence and testimony in personal 
hearings before both the Board and a hearing officer at the 
RO, but has declined the opportunity, although he did 
participate in an informal hearing conference.  Although VA 
did not provide an examination, the Board finds that VA was 
not under an obligation to provide an examination, as such 
was not necessary to make a decision on the claim.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, there is sufficient evidence to make a 
decision on the claim.  Moreover, there is no competent 
evidence linking any skin disorder of the feet to active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In December 2003, the President 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), specifically allowing VA 
to decide claims before the expiration of the one year 
period.  The effective date of the new law is November 9, 
2000, the date of enactment of the VCAA.  In this case 
however, more than one year has elapsed since the October 
2001 letter to the veteran informing him of the evidence 
which was needed to grant his claim.  Additionally, he has 
continued to submit evidence as recently as May 2003, 
indicating that he was aware that additional time was allowed 
to submit evidence in excess of the 60 days identified in the 
October 2001 letter.  He has been given ample time to submit 
evidence or to inform the VA of relevant evidence it might 
obtain.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim for service connection 
for a skin condition claimed as jungle rot.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for certain diseases deemed chronic if manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The preponderance of the evidence does not support the 
veteran's claim that he has a skin disorder of the feet, 
claimed as "jungle rot," which was incurred in service.  
Although he has claimed that he developed a sore on his feet 
which became infected resulting in his hospitalization for a 
week during his basic training, the service medical records 
differ somewhat from his description.  These show that he was 
treated for swelling and tenderness in the left ankle and 
given a diagnosis of cellulitis.  He responded well to 
treatment and was released after four days.  One month later 
he was treated for a skin rash on his trunk and arms and 
diagnosed with rubella.  There was no recurrence of any 
disorder involving the feet or the skin during service as 
shown in the medical records.  As such, the Board concludes 
that these episodes were acute and transitory and completely 
resolved at the time of separation when he was examined and 
both his skin and feet were noted as "normal."

The earliest record of his treatment postservice for any foot 
problem is in June 1978 when private records of 
hospitalization show that he was admitted with a complaint of 
foot pain, diagnosed as a staphylococcal infection of the 
feet.  The record of his hospitalization notes that he was 
working at that time as a letter carrier.  This record of his 
treatment, more than seven years following his discharge from 
service, is too remote to be causally connected.  

Additionally there is no medical evidence providing a link 
between any skin disorder and the veteran's active service, 
notwithstanding statements made in the medical records 
purporting to provide such a link.  For example, recent 
records show treatment for a skin condition on his hands, 
elbows and feet diagnosed as eczema, which he indicated had 
been there since 1971 when he was in Vietnam.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  And in a 
November 2002 letter from T. Gray, D.O, he wrote that the 
veteran had had problems with swelling and bleeding in his 
feet since 1967, due to a fungal infection.  Dr. Gray writes 
that the veteran "was hospitalized for two weeks in a Navy 
Hospital in 1967 for a fungal infection of his feet that he 
picked up while he was in Vietnam."  Although written by a 
medical professional, this statement is also inadequate to 
provide a link between any current skin condition of the feet 
and active service, as it is not based on a review of the 
veteran's medical history, or supported by any sound 
reasoning, but appears to be based entirely on the veteran's 
history as related by the veteran.  Leshore at 409.  As such, 
it is not competent medical evidence of nexus.  Even assuming 
it was competent evidence, the service medical records do not 
support that the veteran was hospitalized during service for 
a fungal infection of his feet.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

The Board has considered the statements by the veteran, as 
well as those of his family, attempting to link a skin 
condition of the feet to active service; however, these are 
not competent evidence of either the diagnosis or etiology of 
any skin condition.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran, or his family, 
possesses the requisite medical training to comment on the 
diagnosis and etiology of any skin condition.  

The preponderance of the evidence is against the claim for 
service connection for a skin condition of the feet, claimed 
as jungle rot.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for a foot condition, claimed as jungle 
rot, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



